Citation Nr: 0807915	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  07-01 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, claimed 
as a right ear disability.  

2.  Entitlement to service connection for a disability 
manifested by body cramping.  

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


 
WITNESSES AT HEARING ON APPEAL

The veteran, Y.H., and D.F.H. 


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision (mailed 
in June 2005) by the above Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, denied 
service connection for a right ear disability, body cramping, 
a low back disability, PTSD, and a skin disability.

In that rating decision, the RO also denied entitlement to 
service connection for a right brain condition and an eye 
condition.  The veteran submitted a timely notice of 
disagreement as to all of the issues addressed in the March 
2004 rating decision, and perfected his appeal to the Board 
by submitting a timely substantive appeal.  However, in his 
January 2007 substantive appeal, on VA Form 9, the veteran 
limited his appeal to the issues of service connection for a 
right ear disability, body cramping, a low back disability, 
PTSD, and a skin disability.  In February 2007, the veteran 
submitted an additional VA Form 9 again indicating a desire 
to appeal only the issues previously mentioned.  Therefore, 
the Board finds the veteran did not perfect an appeal as to 
the issues of entitlement to service connection for a right 
brain condition and eye condition, and those issues are not 
currently before the Board for appellate consideration.  

In November 2007, the veteran, his daughter, Y.H., and his 
son, D.F.H., testified before the undersigned Veterans Law 
Judge at a videoconference hearing from a VA facility in El 
Paso, Texas.  A transcript is associated with the claims 
file.

As discussed below, the issue of service connection for a low 
back disability is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has tinnitus, or any other disability affecting his right 
ear, that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.

2.  There is no competent medical or lay evidence of record 
which establishes that the veteran currently has a disability 
manifested by body cramping that is due to any incident or 
event in active military service.  

3.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research whether the claimed events actually occurred.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has post-
traumatic stress disorder which is causally related to his 
active military service.  

5.  The veteran served in the Republic of Vietnam from May 
September 1969 to September 1970; therefore, his exposure to 
herbicides during service is presumed.  

6.  The competent and probative evidence of record 
preponderates against a finding that the veteran's current 
skin disability is etiologically related to his active 
military service, including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Neither tinnitus nor any other right ear disability was 
incurred in or aggravated by service, nor may tinnitus, as an 
organic disease of the nervous system, be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

2.  A disability manifested by body cramping was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§  3.303 (2007).  

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

4.  A skin disability was not incurred in or aggravated by 
service, nor may it be presumed that a skin disability was 
incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The October 2003 letter 
informed the veteran that VA would assist him in obtaining 
records in the custody of a Federal agency, including the 
service department and VA.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  With respect to the veteran's claim for 
service connection for PTSD, the October 2003 letter informed 
him that it was his responsibility to submit specific details 
about the stressful incidents in service that resulted in his 
PTSD.  The veteran was also advised that he should send 
information describing any additional evidence or the 
evidence itself.  This effectively informed him that he 
should provide any evidence in his possession that pertains 
to his claims.  Finally, the Board notes the RO sent the 
veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from July 2001 to 
August 2005.  The veteran was also provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Board notes the record 
reflects the veteran is currently receiving disability 
benefits from the Social Security Administration (SSA); 
however, the determination made by SSA was based upon records 
from VA and a questionnaire that is also included in the 
record.  In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran was not afforded VA examinations in conjunction with 
his claims for service connection; however, the Board finds 
an examination and/or opinion is not necessary for reasons 
that are discussed herein.  Therefore, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., tinnitus), become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Tinnitus

The veteran has asserted that service connection for a right 
ear disability, to specifically include tinnitus, is 
warranted because he had noise exposure in service and has 
had ringing in his ears since that time.  At his February 
2007 hearing, the veteran testified that his in-service noise 
exposure resulted from the gunnery, which was always going 
off, and heavy artillery.  He also testified that he wore ear 
protection for one month.  

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to tinnitus or 
any other disability affecting his right ear.  In September 
1970, the veteran complained of left ear aching and itching 
that had persisted for two days.  No diagnosis was rendered 
at that time, but the examining physician noted that "much 
debris" was removed from the veteran's left ear.  
Nonetheless, the veteran did not lodge any complaints 
regarding his right ear at that time and is not shown to have 
complained of any right ear problems at any other time during 
service.  At his March 1971 separation examination, his ears 
and hearing acuity were normal on clinical evaluation.  

The first time the veteran is shown to have problems with his 
right ear after service was in August 2003.  At that time, he 
complained of right ear pain that had persisted for years and 
had gotten worse in the past month.  He reported that he had 
not received any treatment for his right ear pain, but stated 
that the pain would radiate over to the side of his face and 
that his equilibrium was being affected.  The assessment was 
ear pain.  In February 2005, the veteran complained of 
hearing problems manifested by a high pitch tone in his right 
ear.  No diagnosis was rendered at that time.  

Although the veteran has not been specifically diagnosed with 
tinnitus, the evidence reflects that he manifests symptoms 
consistent with that diagnosis.  However, there is no 
competent evidence of record which establishes that the 
symptoms he experiences in his right ear are associated with 
his military service.  The veteran reports that he had 
significant noise exposure during his military service, but 
the Board notes that his military occupational specialty 
(MOS) was as a security communications technician, which does 
not generally indicate significant in-service noise trauma.  
He reported, however, that his duties required that he be 
attached to several different units, including infantry units 
which used heavy artillery.  Even assuming, for the purpose 
of the present decision, that the veteran was indeed exposed 
to significant amounts of noise exposure during service, he 
testified that he wore ear protection for part of the time he 
was in Vietnam, his SMRs are negative for any complaints or 
treatment for right ear problems, and his ears and hearing 
were reported as normal at his separation examination in 
March 1971.  

In addition, there is no indication that the veteran 
complained of or sought treatment for a right ear problem, 
including tinnitus, within his first post-service year, or 
for more than 30 years after he was separated from service.  
This gap of many years in the record militates against a 
finding that any in-service noise exposure caused a chronic, 
right ear disorder, and also tends to rebut any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  As a result, although the veteran 
is competent to report his symptoms during and after service, 
the Board finds that his report of suffering in-service noise 
exposure severe enough to cause a chronic right ear 
disability, as well as his report of experiencing continued 
symptomatology associated with a right ear disability since 
service, lack credible, probative value in light of the other 
evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Therefore, because the veteran did not lodge any complaints 
regarding his right ear problems during service, at 
separation from service, or for more than 30 years 
thereafter, the Board finds the preponderance of the evidence 
is against his claim for service connection for tinnitus or 
any other right ear disability.  In making this 
determination, the Board finds it probative that there is no 
medical evidence of record suggesting a nexus between the 
veteran's current right ear disability and his military 
service.  See Hickson, supra.  

The only evidence which suggests a nexus between the 
veteran's current disability and his military service is the 
veteran's own statements; however, there is no indication 
that he has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
recognizes that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan, supra.  
However, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence 
and, as discussed above, there is no such evidence of record.


The Board notes that the veteran was not afforded a VA 
examination in conjunction with his claim.  However, we find 
that a medical examination and/or opinion is not necessary 
because, although there is competent medical and lay evidence 
of a current disability, there is no credible evidence of 
record which establishes that the veteran suffered an in-
service injury or which indicates that the claimed right ear 
disability may be associated with an in-service injury.  As 
noted, the Board finds the veteran's report of in-service 
noise exposure severe enough to cause a chronic right ear 
disability and his report of continuity of symptomatology to 
be lacking any independent support, and there is no other 
credible lay or medical evidence of record in this regard.  
Therefore, a VA examination is not necessary in this case.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The Board has considered whether presumptive service 
connection for tinnitus, as an organic disease of the nervous 
system, is warranted.  However, as noted, there is no 
evidence which shows the veteran manifested tinnitus within 
his first post-service year.  Therefore, presumptive service 
connection is not warranted in this case.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus or any other right ear disability, and the benefit-
of-the-doubt doctrine is not for application.  See Gilbert, 
supra, at 55.  

B.  Body cramping

The veteran has asserted that service connection is warranted 
because he first manifested body cramping eight months after 
he was in Vietnam.  At his videoconference hearing, he 
testified that the body cramps primarily affected his lower 
legs and back and that he believes the cramping was due to a 
lack of food, lack of sodium, and dehydration he experienced 
while on active duty.  He testified that he did not receive 
treatment for the cramps during service, and does not have 
them as often as he used to, but, when he does, he walks 
around and the cramping goes away.  He also testified that 
physicians have given him vitamin supplements and he 
occasionally takes over-the-counter medication to treat the 
body cramps.  He further testified that his doctors have not 
given him a diagnosis as to his condition or attributed it to 
any particular disease.  

The SMRs are negative for any complaints, treatment, or 
findings related to a disability manifested by body cramping.  
The first time the veteran is shown to complain of body 
cramps was in July 2001.  At that time, he apparently 
presented for treatment complaining of leg cramps, although 
the treatment record does not contain any subjective 
complaints or objective findings related to the assessment of 
"leg cramps" rendered therein.  See July 2001 VA outpatient 
treatment record.  In October 2004, the veteran complained of 
pain in his legs; however, no diagnosis was rendered at that 
time as he was being seen for mental health evaluation.  

There is no other medical evidence of record which shows the 
veteran has complained of or received treatment for body 
cramps since separation from service.  In evaluating the 
ultimate merit of this claim, the Board finds it highly 
probative that the evidence of record does not contain any 
medical opinion which relates the veteran's complaints of 
body or leg cramps to a known disease or disability.  In this 
regard, the Board notes that leg pain and/or cramps are not 
necessarily indicative of a disability due to disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 
(Fed. Cir. 2001) (unless a veteran suffers from an underlying 
disability or condition, such as loss of normal body working 
movements, joint disability, or muscle disability, then pain 
otherwise experienced is not a compensable disability).  We 
do not contest the veteran's assertions that he has leg pain 
and cramps, as his complaints have been corroborated by the 
medical evidence of record; however, the competent evidence 
of record does not show that his claimed leg pain and cramps 
are due to a disease or injury that had its inception in 
military service.  

In this regard, the Board has considered the veteran's 
testimony regarding initially experiencing body cramps during 
his service in Vietnam.  However, as noted, the SMRs are 
negative for any complaints or treatment for body cramps, and 
30 years passed between the time he was separated from 
service and is shown to lodge any complaints of leg pain.  
This gap of many years in the record militates against a 
finding that any body cramps the veteran manifested in 
service resulted in a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); Maxson v. West, 
supra.  

The Board again notes that, in making this determination, we 
are not questioning the veteran's competence to report his 
symptoms as a layperson; however, there is no indication that 
the veteran is competent to render an opinion regarding 
matters involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's symptoms of pain and 
cramps affecting his legs, back, or any other part of his 
body, service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) ("absent proof of the existence of the 
disability being claimed, there can be no valid claim").  In 
addition, assuming the veteran has a current disability 
manifested by body cramps and pain, the claim would still be 
denied as there is no competent evidence of a nexus between 
the disability and the veteran's military service.  See 
Hickson, 12 Vet. App. at 252.  

The Board notes that the veteran was not afforded a VA 
examination in conjunction with his claim.  However, the 
Board finds a medical examination and/or opinion is not 
necessary because, although the veteran has complained of 
pain and cramps in his legs and back, the record does not 
contain competent medical or lay evidence of a current 
disability underlying or causing his complaints.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for a 
disability manifested by body cramps, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55.  



C.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
DMS-IV or the American Psychiatric Associations' Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994), 
as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The veteran has asserted that service connection for PTSD is 
warranted because he was exposed to stressful events during 
his service in Vietnam.  Although his MOS as a security 
communications technician is not necessarily indicative of 
combat with the enemy, the veteran testified that he was 
exposed to combat-related incidents when he was required to 
work with different units, including the 1st and 25th Infantry 
units and the 1st Civil Air Patrol, and was often placed in 
situations near areas of combat.  He testified that he saw 
many individuals being injured or killed, but he cannot 
remember any of their names.  

Review of the claims file reveals the veteran does not have a 
diagnosis of PTSD.  The evidence shows that, in July 2003, he 
was referred to the Mental Health clinic at the VA outpatient 
treatment center in El Paso, for complaints of flashbacks and 
nightmares related to his experiences in Vietnam.  The 
veteran reported his other symptoms and underwent a mental 
health evaluation.  The provisional diagnoses were 
depression, not otherwise specified, alcohol abuse versus 
dependence, and "rule out" PTSD.  Subsequent evaluation 
revealed diagnoses including persisting amnestic disorder, 
psychotic behavior, dementia, and memory loss, all of which 
were diagnosed as alcohol-induced.  See VA outpatient 
treatment records dated October 2004 and March 2005.  

In this context, the Board notes that the medical 
professionals who evaluated the veteran did not diagnose the 
veteran with PTSD or state or otherwise suggest that his 
current symptoms were due to his military service in general, 
or his service in Vietnam specifically.  Instead, the 
preponderance of the evidence shows that the medical 
professionals determined that his symptoms were related to 
his alcohol dependency.  The Board must also note that a 
March 2005 treatment record reflects the veteran would 
continue to receive help for "PTSD issues;" however, in 
determining whether the veteran has a current diagnosis of 
PTSD, the Board finds it probative that the evidentiary 
record is negative for any confirmed diagnoses of PTSD or any 
indication that the veteran has ever received treatment for 
PTSD.  Therefore, the Board finds the competent and probative 
evidence of record does not contain a confirmed diagnosis of 
PTSD.  

The veteran has not been afforded a VA examination in 
conjunction with his claim.  However, under the law, an 
examination and/or opinion is not necessary because the 
veteran has not provided sufficient information regarding a 
stressful in-service event upon which a competent diagnosis 
of PTSD may be rendered.  In this regard, in October 2006 the 
RO issued a formal finding on the lack of information 
required to verify stressors in conjunction with the 
veteran's PTSD claim.  The RO detailed its efforts in 
requesting details of the reported stressors from the veteran 
and noted the veteran's responses to its requests.  However, 
the RO determined that the information provided by the 
veteran was insufficient to send to the U.S. Army and Joint 
Services Records Research Center (JSRRC) to research his 
claimed stressors.  

The Board does note the veteran has attempted to provide 
clarifying information regarding his stressors, such as 
approximate years and his units of assignment.  We 
acknowledge that it has been many years since these claimed 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to his claim 
and, without more specificity as to months and years, names 
of those injured or killed, places where the claimed events 
occurred, and more detailed information regarding these 
events, JSRRC is unable to verify that these events actually 
occurred.  

The Board has considered the lay statements submitted by the 
veteran in support of his claim, as well as the statements 
made by the veteran regarding his condition.  Although the 
lay statements provide insight into the veteran's behavior 
when he returned from Vietnam, the controlling issue in this 
case is whether the veteran has an actual diagnosis of PTSD, 
and there is no indication that the veteran, his ex-wife, or 
his children has the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, supra.  

In summary, the Board finds the preponderance of the evidence 
is against the veteran's claim, because there is no competent 
evidence of a medical diagnosis of PTSD, no medical evidence 
of a causal nexus between the veteran's current 
symptomatology and a claimed in-service stressor, and there 
is insufficient evidence regarding the veteran's reported 
stressors. 

As the preponderance of the competent and probative evidence 
is against the veteran's claim for service connection for 
PTSD, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  Therefore, the claim for 
service connection for PTSD must be denied.  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, supra.  


D.  Skin disability

The veteran is also seeking service connection for a skin 
disability, to include as secondary to herbicide exposure.  
He testified that he first noticed problems with his skin six 
months after he was deployed to Vietnam, and that the skin 
problem manifested itself on his arms but mostly on his legs.  
He stated that he did not receive any treatment for his skin 
problems during service but testified that he was given an 
ointment for a rash on his skin.  The veteran also testified 
that he currently has dry skin with monthly flare-ups, which 
are manifested by redness, itching, and bleeding.  

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  
38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In 
addition, the Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection for a non-presumptive disease, with proof 
of actual direct causation by service.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, supra, 
at 160-61.

In this regard, the Board notes that the Secretary of 
Veterans Affairs has determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  This is 
consistent with the report by the National Academy of 
Sciences (NAS) on herbicides used in Vietnam, Veterans and 
Agent Orange, Update 2002, which was discussed in detail by 
the Secretary in 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Furthermore, in addition to the studies specifically 
discussed in that report, the conclusions of the NAS also 
represent the culmination of a review of numerous extensive 
studies that have been conducted over many years into the 
effects of herbicide exposure.  See Notice, 59 Fed. Reg. 341-
346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002).

Subsequently, in 2005, the NAS issued Veterans and Agent 
Orange, Update 2004, which reiterated its previous finding 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and a number of health outcomes.  After careful 
study of Update 2004, VA issued a Notice at 72 Fed. Reg. 
32,395-407 (June 12, 2007), which contained no indication 
that any of the skin diagnoses identified in the veteran has 
a positive association with herbicide exposure.

Most recently, on July 27, 2007, the NAS released Veterans 
and Agent Orange, Update 2006, which reiterated its previous 
findings that, other than chloracne (which is not shown in 
the present case), there is insufficient evidence to indicate 
an association between exposure to herbicide agents and skin 
disorders.  This information is available on the NAS 
publications website, "http://www.nap.edu/," on the 
Internet.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

In this case, the service department has verified that the 
veteran served in Vietnam from September 1969 to September 
1970.  The veteran testified at his hearing before the 
undersigned that he was sprayed with the herbicide Agent 
Orange during his service in Vietnam and there is no 
affirmative evidence of record showing that he was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  

The Board notes, however, that the veteran has not been 
diagnosed with any of the skin disabilities for which 
presumptive connection is available based upon herbicide 
exposure.  The competent and probative evidence of shows the 
veteran has been variously diagnosed with psoriasis, "rule 
out" lupus erythematous, and chronic tinea.  See VA 
outpatient treatment records dated July 2004, March 2005, and 
October 2005.  In evaluating this claim, the Board finds 
probative that the physician who evaluated the veteran in 
July 2004 did not diagnosis him with chloracne or any other 
acneform disease consistent with chloracne, despite noting 
his report of exposure to Agent Orange and experiencing dry 
skin since his service in Vietnam.  

As noted above, the Secretary of Veterans Affairs has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted, which to date excludes psoriasis, 
lupus erythematous, and/or tinea.  Therefore, service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given the 
veteran's specific diagnoses.

The Board has also considered whether the veteran's claim can 
be granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
His SMRs, including the March 1971 separation examination 
report, are negative for any complaints, treatment, or 
findings related to a skin disability.  The first time he is 
shown to have a problem with his skin was in July 2004, more 
than 30 years after he was separated from service.  In this 
regard, the Board notes that, although the veteran reported 
having experienced dry skin since his service in Vietnam, the 
examining physician did not state or otherwise indicate that 
the current skin problems were related to his military 
service.  See VA outpatient treatment records dated July 2004 
and October 2005.  In fact, there is no medical evidence of 
record which relates the veteran's current skin disability 
with his military service in general or his exposure to 
herbicides specifically.  

The only evidence that relates the veteran's skin disability 
to his military service is the veteran's own statements.  The 
Board does not doubt the veteran sincerely believes his 
current skin disability was first manifested during his 
military service and is related to his exposure to 
herbicides.  However, while the veteran is competent to 
report his symptoms, the determination as to causation and 
nexus in this case requires sophisticated, professional 
opinion evidence and there is no indication that he is 
competent to render such an opinion.  See Espiritu, Jandreau, 
both supra.  

In making the above determination, the Board notes that the 
veteran was not afforded a VA examination in conjunction with 
his claim.  However, the Board finds a medical examination 
and/or opinion is not necessary because there is no competent 
evidence of record which establishes that the veteran 
suffered an in-service event, injury, or disease which may 
etiologically related to his current skin disability.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is granted, and that there is no competent 
medical evidence of record otherwise relating the veteran's 
current skin disability to his military service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the competent and probative 
evidence is against the claim for service connection for a 
skin disability, to include as due to herbicide exposure, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for tinnitus, claimed as a 
right ear disability, is denied.  

Entitlement to service connection for a disability manifested 
by body cramping is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for a skin disability, to 
include as secondary to herbicide exposure, is denied.  


REMAND

The veteran is also seeking entitlement to service connection 
for a low back disability.  At his videoconference hearing, 
the veteran testified that he had injured his back while 
jumping out of aircraft during service.  The veteran 
explained that, although he was not a parachutist, he 
parachuted about three or four times, and his low back 
problems worsened after the initial jump.  

Review of the evidence reveals the veteran has a current 
diagnosis of severe osteoporosis with a status post old 
compression fracture.  See VA outpatient treatment records 
dated March, June, and October 2005.  The evidence also shows 
the veteran has been diagnosed with herniated discs in his 
spine.  See undated treatment record from William Beaumont 
Army Medical Center; see also February 2007 hearing 
transcript.  

Although the SMRs are negative for any complaints, treatment, 
or findings related to a low back disability, the Board notes 
the SMRs contain a note which reflects that the veteran was 
determined to be "OK for parachute jumping" in March 1971.  
The Board finds this notation corroborates the veteran's 
report of parachute jumping in service.  

The Board notes the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for a low back disability, and there is no medical 
opinion of record which provides a competent opinion as to 
the likelihood that the veteran's current back disability is 
related to his military service.  See McClendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability may be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim.  
38 U.S.C.A. § 5103A (West 2002); McClendon, supra.  

In this case, the veteran attributes his current back 
disability to jumping from aircraft during service, and 
reports that he has experienced back pain since separation 
from service.  The SMRs appear to corroborate his report of 
parachuting in service, and a current X-ray of the veteran's 
spine reveals an old vertebral compression fracture.  As 
noted, however, there is no medical opinion of record which 
addresses the potential relationship between the veteran's 
current disability and his military service.  As a result, he 
should be afforded a VA examination in order to determine the 
likelihood that his current back disability is etiologically 
related to service, to include any instances where he was 
required to jump from aircraft.  See 38 C.F.R. § 3.159(c)(4) 
(2007); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding 
that a medical examination should be afforded unless there is 
"no reasonable possibility" that an examination would aid 
in substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	The veteran should be afforded a VA 
examination to determine whether there 
is a causal nexus between any currently 
manifested lumbar spine disability and 
his active military service.  All 
indicated tests and studies should be 
conducted, and all findings described 
in detail.  The claims file must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review is 
accomplished.  

a.	A diagnosis of any currently 
manifested lumbar spine disability 
should be made and the examiner 
should render an opinion as to 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least 
as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of 
less than 50 percent) that any 
current lumbar spine disability is 
related to the veteran's active 
service, to include any instances 
where he was required to jump from 
aircraft.  A rationale should be 
provided for any conclusion 
rendered.  

b.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

c.	If it cannot be determined whether 
the veteran currently has a lumbar 
spine disability that is related 
to his active service, on a 
medical or scientific basis and 
without invoking processes 
relating to guesses or judgment 
based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
report, and explain why this is 
so.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


